

115 HR 3200 IH: Taxpayer-Funded Pension Disclosure Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3200IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. DeSantis (for himself, Mr. LaHood, Mr. Posey, Mrs. Blackburn, Mr. Issa, Mr. Poliquin, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the disclosure of pension records under the Freedom of Information Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Taxpayer-Funded Pension Disclosure Act. 2.Disclosure of pension records under the Freedom of Information Act (a)In generalNotwithstanding any other provision of law, the pension record of an individual who is an annuitant under chapter 83 or 84 of title 5, United States Code, shall be considered a record for purposes of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), and shall be made available in accordance with subsection (a)(3) of such section.
 (b)DefinitionsIn this section: (1)AnnuitantThe term annuitant means an annuitant as defined in—
 (A)section 8331 of title 5, United States Code; or (B)section 8401 of such title.
					(2)Pension record
 (A)In generalThe term pension record means any record containing any information concerning an annuitant receiving an annuity under chapter 83 or 84 of title 5, United States Code, including, with respect to the annuitant—
 (i)full name; (ii)the most recent position of the annuitant, including the agency and division for such position, position title, location, and ZIP code of the place of employment for such position;
 (iii)date of appointment to such position; (iv)monthly annuity amount;
 (v)last plan grade, if applicable; (vi)total employee annuity contribution;
 (vii)total reported wages; (viii)total service credits;
 (ix)retirement date; and (x)with respect to an annuitant who was an employee of the United States Postal Service, the name of the facility that was the last place of employment of the annuitant.
 (B)ExclusionsSuch term does not include— (i)information regarding a medical condition of the annuitant; or
 (ii)any information identifying a designated beneficiary of the individual. (c)Update of regulationsNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall update section 293.311 of title 5, Code of Federal Regulations, in accordance with the requirements of this section.
			